Mr. Justice Vickers, dissenting: Believing that a majority of the members of this court have reached an erroneous conclusion upon the vital questions involved in this case, I desire to state the reasons upon which I base my dissent therefrom. The controlling facts are correctly stated by Mr. Justice Dunn in his opinion and need not be repeated. I do not disagree with the majority opinion as to the legal questions which arise out of the facts presented by this record. Stripped of all unnecessary verbiage, the sole question to be determined is whether the legislature has the power, under the constitution, to take from the executive officers of the State the power to appoint such assistants and subordinates as are necessary to enable them to discharge the duties required of such officers under the constitution and laws of the State. To this question the majority opinion gives an affirmative answer, and it is from that conclusion that I desire to dissent. The majority opinion very correctly states the proposition as follows: “If the constitution confers upon the Secretary of State * * * the exclusive power of appointment, the act would violate such other provision if it undertook to take such exclusive power from him and confer it on another.” In the above quotation the point is conceded that the legislature cannot deprive the Secretary of State of any of his constitutional powers. This being conceded, if it can be shown that the power to appoint necessary clerks and assistants is conferred upon the Secretary of State, either by express provision of the constitution or necessary implication, it would seem necessarily to follow that the conclusion reached by the majority opinion is erroneous. In my opinion such power is necessarily implied, and I shall briefly state the reasons upon which I base this view. Under all the constitutions that have been adopted since the State was organized, the powers of the State government have been vested in the three distinct, co-ordinate branches. Thus, under the constitution of 1870 all judicial power is vested in certain enumerated courts, the legislative power in the legislature, and the executive power in the Governor and other executive officers of the State. In this general distribution of the powers of government the delegation was complete, leaving no residuum of such powers to be subsequently disposed of. Section 1 of article 6 of the constitution provides: “The judicial powers, except as in this article is otherwise provided, shall be vested in one Supreme Court, circuit courts, county courts, justices of the peace, police magistrates, and such courts as may be created by law in and for cities and incorporated towns.” This clause of the constitution has uniformly been held to completely dispose of the judicial powers of the State, and to prohibit the legislature from vesting judicial functions in any courts other than those provided for in said section i, and the Appellate Court, which is provided for in section u of article 6. It has often been urged by members of the legal profession,—and not without good reason,—that our judicial system would be greatly improved if we had an appellate court created exclusively for appellate court duty wholly distinct from' our circuit courts. But the difficulty in establishing such a court is, that all of the judicial powers of the State have been delegated to the courts enumerated, leaving no residuum of power in the legislature to create such appellate court, or, indeed, any court of any class or grade not specifically provided for in article 6 of the constitution. In speaking of this clause of the constitution, this court, in Missouri River Telegraph Co. v. First Nat. Bank, 74 Ill. 217, on page 220, said: “The first section of article 4 of our constitution provides that the judicial power of the State, except as otherwise therein provided, shall be vested in one Supreme Court, circuit courts, county courts, justices of the peace, police magistrates, and in such courts as may be created by law in cities and incorporated towns. This section has exhausted the judicial potoer of the people of the State. It is there fully disposed of, leaving no residuum. There is nothing in that article that can be tortured into authority to confer any of the judicial power of the State on courts of other States or the Federal courts, hence it would be palpably unconstitutional to enact such a law.” The principle announced in this decision has never been departed from by this court. Section 1 of article 4 provides that the “legislative power shall be vested in a General Assembly, which shall consist of a senate and house of representatives, both to be elected by the people.” This section vests all legislative power in the two houses of the General Assembly, and the legislature cannot delegate its general legislative authority, and whatever of legislation is enacted, to have the force and effect of a law of the State, must be passed in accordance with the constitution by such General Assembly. (Schweiker v. Husser, 146 Ill. 399.) Section x of article 5 deals with the executive powers of the government, and vests those powers in the Governor, Lieutenant Governor, Secretary of State, Auditor of Public Accounts, Treasurer, Superintendent of Public Instruction and Attorney General. All of the executive powers of the government are delegated to and vested in the executive officers named. No one would pretend that the legislature could create other executive State officers and vest such newly created officers with any of the executive powers of the State. As all judicial powers are vested in the courts enumerated in article 6 of the constitution and all legislative powers vested in the legislature by article 4, so is all executive power vested in the State officers enumerated in article 5, with no residuum of any of these powers remaining to be vested in other officers or departments. When the executive powers of the State were delegated to the several State officers enumerated in article 5 of the constitution, certain specific duties were mentioned in the constitution to be performed by the different State officers. Certain duties are laid upon the Governor, others upon the Lieutenant Governor, and still others upon the Secretary of State and other executive officers .named in the constitution. It must be borne in mind that there is a clear distinction between a duty and the power to perform it. The legislature may prescribe executive duties to be performed by the executive officers and judicial duties to be performed by the judiciary, but the power and authority of the officers of these departments to perform these duties are derived from the constitution. When a statute is passed by the legislature creating new rights and prescribing remedies, designating what particular court authorized by the constitution shall determine the rights and administer the remedies, there is no delegation of additional judicial power, but the power of the courts vested by the constitution is brought to bear, by legislative direction, upon new rights and remedies. It would be absurd to say that the legislature could delegate either judicial or executive powers. It has no such powers and hence cannot delegate them to other departments.. In addition to the duties expressly distributed to the several executive officers of the State, the name and nature of the several offices created necessarily imply that other functions shall be performed by the various executive officers. The implications from the provisions of a constitution are as important as its express provisions and have always been regarded in construing the constitution. In respect to the constitution of the United States the rule is established that where a general power is conferred or duty enjoined, every particular power necessary for the exercise of the one or the performance of the other is also conferred. (Story on Constitution, sec. 430; United States v. Fisher, 2 Cranch, 358; McCulloch v. Maryland, 4 Wheat. 316.) And the same rule has been applied by this court to our constitution. (Field v. People, 2 Scam. 79; Northwestern Fertilizing Co. v. Village of Hyde Park, 70 Ill. 634.) Cooley, in his work on Constitutional Limitations, on page 78, says : “That other powers than those expressly given may be, and often are, conferred by implication is too well settled to be doubted. Under every constitution the doctrine of implication must be resorted to in order to carry out the general grants of power. A constitution cannot, from its very nature, enter into a minute specification of all the minor powers naturally and obviously included in it and flowing from the great and important ones which are expressly granted. It is therefore established as a general rule, that when a constitution gives a general power or enjoins a duty, it also gives, by implication, every particular power necessary for the exercise of the one or the performance of the other.” When the office of Secretary of State was created it had a well defined and well understood meaning in the governmental history of Illinois. The word “secretary” is synonymous with the word “clerk” or “scribe,” and it means a person employed to write orders, records and the like, so that the title “Secretary of State,” in arid of itself implies an officer who is charged with the duties of keeping the official records of the State,'—not only as regards the acts and doings of the chief executive, but of the legislative branch as well. If one desired information as to the official transactions of a city he would naturally expect to find the record with the city clerk. If information was desired in reference to the corporate action of a private corporation it would reasonably be expecte'd that the secretary or clerk of such corporation would have such information on his books. And so in reference to the Secretary of State. The very name itself implies a line of duties that were conferred upon the Secretary by the constitution under the doctrine of implied powers. When the office of Secretary of State was created by the constitution of 1870 all of the powers prescribed by the constitution were created and enjoined upon that officer, and such other powers as are necessarily implied from the nature of the office as well as those that are necessary to carry out those expressly conferred. It was well known, even in 1870, that the office of Secretary of State involved the discharge of duties far beyond the capacity of any single officer to perform. It must be assumed that the constitutional convention knew that in order to enable the Secretary of State to discharge the duties required of him by the constitution and those that are clearly implied from the character of his office, it would be necessary to employ numerous clerks and assistants and to subdivide the duties of the Secretary into departments, so that the immense volume of business that necessarily had to pass through that office could be systematized and performed. Still, with those facts before the constitutional convention, no express provision was made for the appointment, by any power in the State, of a single assistant to aid this officer to discharge the duties that were known to belong to his office. And in this connection it must also be borne in mind that prior to the adoption of the constitution of 1870 it had been the uniform practice of the Secretary of State and other executive officers to exercise the power of appointing such clerks and assistants as were necessary to enable them to discharge their constitutional duties. In view of these facts it seems to me so clear as not to admit of argument or doubt, that the power to appoint necessary subordinates in the several executive offices of the State government was necessarily vested, by clear implication,- in the several officers of the executive department. I think the constitution should be construed precisely as though there was an express provision declaring that the Governor, Lieutenant Governor, Secretary of State, Auditor of Public Accounts, Treasurer, Superintendent of Public Instruction and Attorney General shall each have the power to appoint all clerks, deputies and assistants that may be necessary to enable such officers to discharge the duties required of them. If such express provision existed in the constitution there could be no doubt by whom the power to appoint such subordinates should be exercised. If a proposition to insert such provision in the constitution had been made, in all probability it would have been thought unnecessary, since from the very beginning of the State the several executive officers had uniformly and without question exercised the power of appointing their own assistants and helpers, and it doubtless would have been said that no one would suppose that the State Treasurer would ever be empowered to select the assistants for the Attorney General, or that the Superintendent of Public Instruction would be authorized to name a book-keeper in the State Treasurer’s office or select a private secretary to the Governor. Such a suggestion would have been treated as ridiculous by the■ constitutional convention, and it is a matter of great surprise to me that a proposition no less absurd should receive the approval of a majority of this court. When one of the executive officers of the State appoints an assistant to aid him in performing his official duties, what sort of a power has such executive officer exercised? It is an act done in furtherance of the discharge of his executive duties and is made necessary by the fact that the duties required of him cannot all bq performed by him personally. But the act of appointing is the exercise of an executive power, so it has been determined by the authorities that the making of such appointments are in their nature intrinsically executive acts. (Mechem on Public Officers, sec. 104, and cases there cited.) When the constitution conferred all of the executive powers of the State on the State officers enumerated, it necessarily by a clear implication conferred upon such executive officers the executive power to appoint such necessary assistants as would enable them to discharge the duties required of them. The power to appoint to an office or a position implies the exercise of judgment and will. The decisions of the courts, both State and Federal, are to the effect that the word “appointmerit” means the choice of a person to fill an office and that the selection of one for such appointment constitutes the essence'of the transaction; that the selection must be the discretionary act of the officer clothed with the power of appointment, and while he may listen to the recommendations or advice of others, yet the selection must be, in its final determination, his act, and it has never been regarded or held to be merely ministerial. (People v. Mosher, 163 N. Y. 32; 57 N. E. Rep. 88.) It is a mere begging of the question to say that under the Civil Service law the commission merely designates the person who is, in fact, appointed by the executive officer. It would be just as logical to say that a patient who takes the medicine prescribed for .him by the doctor is his own physician. The executive officer who takes into his confidential service whoever comes to the door properly recommended by the civil service commission has nothing to do with the appointment. His hands are tied and his powers gone, and he has nothing to do but to use such material as is offered to him, however unfit such candidates may be according to the best judgment of the officer who by the constitution is charged with the performance of the duties for which such assistant has been provided. In my opinion the civil service commission has no more power, under the constitution, to appoint necessary assistants to the executive officers of the State than they would have to pass a law or decide a case pending in this court. The cases of People v. Kipley, 171 Ill. 44, and People v. Loeffler, 175 id. 585, involve the validity of a civil service act in its application to municipal services created by the legislature, and what is there said has no application to the present law, which, in effect, deprives the constitutional executive officers of the State of their powers. This court, in the Loeffler case, was careful to point out the distinction between an office created by the constitution and that created by the statute, and what was decided in that case was expressly limited to the latter class of offices. A careful analysis of the majority opinion will disclose the fact that there is not a single authority cited which supports the proposition that the legislature may interfere with the power of a constitutional officer to appoint his necessary assistants. So far as the research of court and counsel in this case discloses, no such authority exists. On the other hand, every court of last resort that has dealt with this question has reached a conclusion contrary to that reached by the majority opinion. (People v. Angle, 109 N. Y. 564; Bolton v. Albertson, 55 id. 50; Menges v. City of Albany, 56 id. 374; In re Janitor of Supreme Court, 35 Wis. 410; State of Indiana v. Noble, 118 Ind. 35; State v. Denney, 118 id. 382; State v. Worrell, 121 id. 495; 1 Dillon on Mun. Corp.—5th ed.—387, 397.) According to my view the majority opinion is contrary to sound reason, not supported by authority, and, in fact, nullifies those wholesome provisions of the constitution that were ordained to prevent the usurpation by one department of the government of the powers and duties belonging to another. If the conclusion to be drawn from the concurring opinion of Mr. Justice Cartwright were applied in the case at bar, it would necessarily result in awarding the writ for at least two of the relators. As I understand his special concurrence, his view is that the legislature cannot interfere with the appointment of any assistants to any executive officer that are necessary to enable such officer to perform the duties required of him by the constitution or that are clearly implied from the title of his office; that the Civil Service law can only be properly applied to such subordinates as are required to perform that class of services which might as well be assigned to one officer as to another. By reference to the petition filed by the relators it will be seen that one of the petitioners is the chief clerk in the Secretary of State’s office, another is the book-keeper in the office of the Secretary of State and the other is the chief corporation clerk in the Secretary’s office. The constitution, by section 1 of article 5, provides that the Secretary of State shall reside at the seat of government and “keep the public records, books and papers there, and shall perform such duties as may be prescribed by law,” and by section 20 of said article it is provided that “an account shall be kept by the officers of the executive department, and of all the public institutions of the State, of 'all moneys received or disbursed by them, severally, from all sources, and for every service performed;” and that each of said officers shall make a semi-annual report thereof to the Governor, under oath. To perform the duties expressly required under these constitutional provisions it is indispensably necessary that the Secretary of State should have both clerks and book-keepers to assist him. Then, if the legislature can not interfere with the selection of such clerks and assistants as are necessary to enable the officer to discharge his constitutional duties and those necessarily implied from the title of his office, how can it be said that the civil service commission can designate who is to fill the positions of relators or exercise any control over them? If the line of distinction is observed which is pointed out in the concurring opinion of Mr. Justice Cartwright, the writ should be awarded in this case as to two of the relators.